Case 2:20-cv-03721-DMG-RAO Document 7 Filed 01/04/21 Page 1 of 1 Page ID #:36



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    EMMANUEL LEE GATHRIGHT,                    Case No. CV 20-03721 DMG (RAO)
 12                       Petitioner,             ORDER ACCEPTING FINDINGS,
                                                  CONCLUSIONS, AND
 13          v.                                   RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
 14    RALPH DIAZ,                                JUDGE
 15                       Respondent.
 16

 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
 18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
 19   The time for filing objections to the Report and Recommendation has passed, and no
 20   objections have been received. Accordingly, the Court accepts and adopts the
 21   findings, conclusions, and recommendations of the Magistrate Judge.
 22          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
 23   dismissing this action with prejudice.
 24

 25   DATED: January 4, 2021
 26
                                               DOLLY M. GEE
 27                                            UNITED STATES DISTRICT JUDGE
 28
